Citation Nr: 0528809	
Decision Date: 10/26/05    Archive Date: 11/09/05

DOCKET NO.  03-17 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a low back disorder 
as secondary to residuals of a shell fragment wound to the 
right ankle and/or to residuals of a shell fragment wound to 
the dorsal spine, Muscle Group XX.  

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a shell fragment wound to the dorsal spine, 
Muscle Group XX.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from January 
1967 to December 1968.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  

In July 2004, the Board remanded this claim to the RO for 
further development.  The case has been returned to the Board 
and is ready for further review.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The veteran's lumbar spine disability has not been shown 
to be the result of any event in service, including the 
claimed gunshot wound of the right lung. 

3.  The service-connected residuals of a shell fragment wound 
of the dorsal spine, Muscle Group XX, is manifested primarily 
by complaints of back soreness and pain, scars that are 
nontender and nonadherent, and are productive of no more than 
moderate impairment.  

4.  A painful or tender scar is not noted on examination.  


CONCLUSIONS OF LAW

1.  A low back disorder is not the result of a service-
connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2004).  

2.  The criteria for a rating in excess of 10 percent for the 
service-connected residuals of a shell fragment wound of the 
dorsal spine, Muscle Group XX, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.40-4.42, 4.45, 4.56, 
4.73, Diagnostic Code (DC) 5320 (2004).  

3.  The criteria for a separate 10 percent rating for a scar 
resulting from the veteran's shell fragment wound of the 
dorsal spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.7, 4.25(b), 4.40-4.42, 4.45, 4.56, 4.118, 
DC 7804 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he/she is to provide and which information and 
evidence, if any, VA will attempt to obtain on his/her 
behalf.  VA will also request that the appellant provide any 
evidence in his/her possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.

Notice

The Board notes that a VA letter issued in December 2004, 
apprised the appellant of the information and evidence 
necessary to substantiate his claim, which information and 
evidence, if any, that he is to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  He was also requested to provide any medical 
evidence he had that pertains to the claim.  As such, the 
Board finds that the letter satisfied VA's duty to notify the 
appellant, as required by Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), 38 U.S.C.A. § 5103, and 38 C.F.R. § 3.159 
(2004).  

It is also noted that a recent case of The United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court") held that compliance with 38 U.S.C.A. § 5103 
required that the VCAA notice requirement be accomplished 
prior to an initial unfavorable determination by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 18 Vet. 
App.112 (2004) (Pelegrini II).  Here, notice was provided 
after the initial denial of the claim.  Nevertheless, the 
Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
appellant full VCAA notice void ab initio, which in turn 
would nullify the notice of disagreement and substantive 
appeal filed by the appellant.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adjudication of the claim, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  While the Court did not specify how the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

More recently, however, the Court held in Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) that error regarding the 
timing of notice does not have the natural effect of 
producing prejudice and, therefore, prejudice must be pled as 
to it.  Further, the Court held that VA can demonstrate that 
a notice defect is not prejudicial if it can be demonstrated: 
(1) that any defect in notice was cured by actual knowledge 
on the part of the appellant that certain evidence (i.e., the 
missing information or evidence needed to substantiate the 
claim) was required and that the appellant should have 
provided it; (2) that a reasonable person could be expected 
to understand from the notice provided what was needed; or 
(3) that a benefit could not possibly have been awarded as a 
matter of law.  

The Board finds that the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Mayfield, supra; see also Bernard v. Brown, 4 Vet. App. 384 
(1993). Any error in the sequence of events is not shown to 
have any effect on the case or to cause injury to the 
claimant.  Consequently, the Board concludes that any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 
753 F.2d 1349, 1352 (5th Cir. 1985).  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, and post service medical 
records, to include reports of VA examination.  The Board has 
carefully reviewed the appellant's statements and concludes 
that he has not identified further evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the appellant's claim on these 
issues.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Essentially, all available 
evidence that could substantiate the claim has been obtained.  
There is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Laws and Regulations

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a).

Secondary service connection may also be established when 
there is aggravation of a nonservice- connected condition 
that is proximately due to or the result of a service- 
connected condition.  Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2004).  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 U.S.C.A. § 4.3.

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See	 38 C.F.R. §§ 4.40, 4.45; see also 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

Merits of the Claim

Secondary Service Connection

The service medical records show that the veteran was seen 
for complaints of back pain in June 1967 after a fall.  The 
finding was contusion.  At separation in December 1968, there 
was no lumbar spine abnormality noted.  Thereafter, a lumbar 
spine disability is not noted in the record until January 
2003, when a private examiner diagnosed subluxation of the 
lumbar vertebrae, and reported a history of treatment since 
1992.  However, the veteran is not contending in this claim 
that he has a lumbar spine disability that was incurred in 
service.  It is noted that a claim based on inservice 
incurrence was denied by the RO in  December 1969 and is 
final.  

On VA examination in January 2005, the examiner reviewed the 
claims file and examined the veteran.  The examiner stated 
that the diagnosis was, degenerative disc disease of the 
lumbosacral spine.  It was stated that it was less likely 
that the current disorder of the back had its onset during or 
is otherwise etiologically related to the injury in service.  
It was reported that the examiner could not find any current 
residual scar from the shrapnel injury of the right ankle 
which did not cause an existing low-back disorder.  The 
examiner stated that it was his opinion that the veteran's 
service connected residual of shell fragment wound to the 
right ankle and/or residual of shell fragment wound of the 
dorsal spine muscle group XX did not result in any increase 
of underlying severity of the existing low-back disorder. 

The evidence does not show a relationship between the 
veteran's service-connected inservice injury and any current 
lumbar spine disorder.  The preponderance of the competent 
evidence is against a finding of a nexus between the shell 
fragment wound injury and residuals thereof and the current 
low back disorder.  

Absent competent evidence of a nexus between the current 
lumbar spine disability and the service-connected shell 
fragment wound residuals, service connection is not 
warranted.  It is noted that the veteran's representative has 
argued that the claim should be remanded to the RO to have 
the VA examiner provide rationale for his opinion.  The Board 
finds that such action is unnecessary.  The examiner reviewed 
the claims file and examined the veteran.  In addition, the 
opinion stands uncontradicted in the record.  The Board has 
also considered the veteran's own assertions and finds that 
such assertions are afforded no probative weight in the 
absence of evidence that the veteran has the expertise to 
render opinions about medical matters.  Although the veteran 
and other lay persons are competent to testify as to his in- 
service experiences and symptoms, where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.   The 
evidence does not reflect that the veteran possesses medical 
knowledge which would render his opinion as to etiology and a 
medical diagnosis competent.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").   Thus, the 
veteran's personal opinion that the disability at issue is 
related to a service-connected disability is not a sufficient 
basis for awarding service connection.   

Increased evaluation

The veteran's residuals of a gunshot wound of the dorsal 
(thoracic) spine, Muscle Group XX, are rated in accordance 
with 38 C.F.R. § 4.73, DC 5320.  That DC is applicable to the 
spinal muscles:  Sacrospinalis (erector spinae) and its 
prolongations in the thoracic and cervical regions.  Their 
function is the postural control of the body and extension 
and lateral movement of the spine.  A 10 percent evaluation 
is warranted if the impairment is moderate.  A 20 percent 
rating is warranted for moderately severe impairment or the 
cervical and thoracic regions, while a 40 percent rating is 
warranted for severe impairment.

In evaluating muscle injuries from gunshot wounds or other 
trauma consideration is given to the history and complaints 
associated with the particular injury, as well as the current 
objective findings.  38 C.F.R. § 4.56.  Such factors, 
however, are only guidelines which are to be considered with 
all evidence in the individual case.  Robertson v. Brown, 5 
Vet. App. 70 (1993).  For VA rating purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement. 38 
C.F.R. § 4.56(c).

The provisions of 38 C.F.R. 4.56 also provide guidance in 
classifying muscle injuries as slight, moderate, moderately 
severe, or severe.  The various levels are determined by 
evaluating the type of injury; the history and complaint 
associated with the injury; and the objective findings.  

Moderately-severe disability of the muscles is caused by a 
through and through or deep penetrating wound by a small 
high-velocity missile or large low-velocity missile, with 
resultant debridement, prolonged infection, or sloughing of 
soft parts, and intermuscular scarring. History and 
complaints are demonstrated by service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of the wound; a record of consistent complaint 
of cardinal signs and symptoms of muscle disability; and, if 
present, evidence of inability to keep up with work 
requirements. Objective findings include entrance and, if 
present, exit scars indicating the track of the missile 
through one or more muscle groups and indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with the sound side 
demonstrate positive evidence of impairment.  38 C.F.R. § 
4.56(d)(3).  

Severe muscle disability results from a through and through 
or deep penetrating wound due to a high-velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding, and scarring. In such cases, the 
history of the injury is substantiated by service department 
records or other evidence showing hospitalization for a 
prolonged period for treatment of wound and a record of 
consistent complaints of the cardinal signs and symptoms of 
muscle disability, worse than those shown for moderately 
severe muscle injuries, and, if present, evidence of 
inability to keep up with work requirements.  Objective 
findings include ragged, depressed, and adherent scars 
indicating wide damage to the muscle groups in the missile 
track.  Palpation shows loss of deep fascia or muscle 
substance or soft flabby muscles in the wound area. The 
muscles may swell and harden abnormally in contraction.  
Tests of strength, endurance, or coordinated movements, 
compared with the corresponding muscles of the uninjured 
side, indicate severe impairment of function.  

Other signs of severe muscle disability, if present, are x- 
ray evidence of minute, multiple, scattered foreign bodies, 
adhesion of scar to one of the long bones, scapula, pelvic 
bones, sacrum, or vertebrae, with epithelial sealing over the 
bone rather than true skin covering an area where bone is 
normally protected by muscle. Severe muscle disability may 
also be shown by diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests, visible or 
measurable atrophy, adaptive contraction of an opposing group 
of muscles, atrophy of muscle groups not in the track of the 
missile, or induration or atrophy of an entire muscle 
following simple piercing by a projectile.  38 C.F.R. § 
4.56(d)(4).  

Recent evidence show that the veteran continues to report 
problems with the residuals of the gunshot wound of his 
dorsal spine.  Such evidence includes reports of 
examinations, performed by the VA in July 1969, October 2002, 
and in January 2005.  

The service medical records show that the veteran sustained a 
fragment wound injury to the back in January 1968 when he was 
wounded by a booby trap and was admitted to the surgical 
service.  There was no artery or nerve involvement.  The 
wounds were debrided and secondarily closed without 
complication.  On VA examination in July 1969, the veteran 
reported having a sore back.  There was normal range of 
motion and no tenderness.  Two scars were noted at the 5-6 T 
level that were one inch and one half inch, respectively.  
The examiner diagnosed scars of shell fragment wounds and 
retained metallic foreign bodies in soft tissue.  On VA 
examination in October 2002, the veteran complained of pain.  
The thoracic spine was normally aligned.  A one inch scar was 
noted in the dorsal region that was pale, skin deep, 
nontender, nonadhesive and without tissue loss.  X-rays 
showed mild kyphosis with degenerative disc disease and 
anterior spur formation.  The finding was, history of 
shrapnel injury to the dorsal spine with residual scar.  

Most recently in January 2005, alignment of the thoracic 
spine was straight.  Muscle tone was good and there was mild 
kyphosis.  A 1 by 1/4 inch scar was noted near the middorsal 
area that was pale with mild tissue loss involving 
subcutaneous tissue.  There were no adhesions and no pain on 
palpation.  A second scar that is 1/8 of an inch in diameter, 
that is superficial, skin deep and slightly discolored.  The 
scar was without tenderness.  There was no deformity of the 
spine.  X-rays showed kyphosis with mild degenerative changes 
and bone spurs.  The diagnosis was, residual scar from 
shrapnel injury to the mid back.  

The nature of the initial wound and more recent evidence 
suggests that the veteran's injury healed well.  The record 
is essentially negative for any of the cardinal signs and 
symptoms of muscle disability: loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  Moreover, there is 
no evidence of atrophy or impaired sensation or reflexes, nor 
is there any evidence of infection, heat, or discoloration.  
Indeed, there is simply no competent evidence showing that 
the level of impairment of Muscle Group XX is any more than 
moderate in nature.  Accordingly, there is no basis for a 
rating in excess of 10 percent for the residuals of a shell 
fragment wound of the dorsal spine under 38 C.F.R. § 4.73, DC 
5320.  Although an increased rating is not warranted under 38 
C.F.R. § 4.73, DC 5320, the Board notes that the service-
connected residuals of the shell fragment wound of the dorsal 
spine also include scars.  VA regulations state that separate 
disabilities arising from a single disease entity are to be 
rated separately.  38 C.F.R. § 4.25(b); Esteban v. Brown, 6 
Vet. App. 259, 261 (1994).  However, the evaluation of the 
same disability under various diagnoses is to be avoided.  38 
C.F.R. § 4.14; Fanning v. Brown, 4 Vet. App. 225 (1993).  In 
this regard, the United States Court of Veterans Appeals 
(Court) has stated that the veteran can receive separate 
disability ratings for scars, as well as the underlying 
disability, unless the conditions constitute the "same 
disability" or the "same manifestation" under 38 C.F.R. § 
4.14 (2002).  Esteban, 6 Vet. App. at 261-262; see also, 
VAOPGCPREC 23-97.  

When the veteran's claim was received, VA regulations 
provided a 10 percent rating for superficial scars which were 
tender and painful on objective demonstration. 38 C.F.R. § 
4.118, DC 7804 (2001).  Then, as now, 38 C.F.R. § 4.56 did 
not contain any provision regarding the painfulness of a scar 
as a component of a muscle disability.  Therefore, the 
symptomatology used to rate a superficial and painful scar 
was not duplicative of" or "overlapping with" the muscle-
injury evaluation criterion that is contained in 38 C.F.R. § 
4.56.  Esteban.  Thus, the fact that the veteran was rated 
for his muscle injury under 38 C.F.R. § 4.56, did not 
necessarily preclude a separate scar rating under 38 C.F.R. § 
4.118, DC 7804. (Note: Recent regulatory changes preclude 
separate ratings for muscle damage and for a deep scar).  67 
Fed. Reg. 49590-49599 (July 31, 2002) (effective August 30, 
2002, and codified as amended at 38 C.F.R. § 4.118 (2004)); 
see Jones v. Principi, 18 Vet. App. 248 (2004).  

The rating criteria for evaluating scar disabilities is set 
forth in 38 C.F.R. § 4.118. As the veteran's scar is not on 
his face, not due to burns, and not poorly nourished with 
ulceration, the only two potentially applicable codes are 
Diagnostic Codes 7804 and 7805.  According to Diagnostic Code 
7804, a 10 percent rating is prescribed for scars, 
superficial, tender and painful on objective demonstration.  
A note to that Diagnostic Code indicates that the 10 percent 
rating will be assigned, when the requirements are met, even 
though the location may be on the tip of finger or toe, and 
the rating may exceed the amputation value for the limited 
involvement. Under Diagnostic Code 7805, other scars are to 
be rated on limitation of function of part affected.  Here, 
there is no indication that the veteran's scars are tender 
and painful.  As noted above VA examiners have specifically 
stated that the scars are not painful on palpation.  Thus a 
10 percent rating for scars is not warranted.  

In arriving at this decision, the Board has also considered 
the possibility of referring this case to the Director of the 
VA Compensation and Pension Service for possible approval of 
an extraschedular rating for the veteran's service-connected 
residuals of a shell fragment wound of the dorsal spine.  
However, the evidence does not show such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards in rating any of those 
disabilities. 38 C.F.R. § 3.321(b)(1) (2004).  Rather, the 
record shows that the manifestations of that disability are 
those contemplated by the regular schedular standards.  It 
must be emphasized that the disability ratings are not job 
specific. They represent as far as can practicably be 
determined the average impairment in earning capacity as a 
result of diseases or injuries encountered incident to 
military service and their residual conditions in civilian 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations of illnesses proportionate 
to the severity of the several grades of disability. 38 
C.F.R. § 4.1. Absent competent evidence to the contrary, the 
Board finds no reason for further action under 38 C.F.R. § 
3.321(b)(1).




ORDER

Entitlement to service connection for the residuals of a 
gunshot wound of the right lung is denied.

Entitlement to a rating in excess of 20 percent for the 
residuals of a gunshot wound of the dorsal spine, Muscle 
Group XX is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


